TOWNSEND, District Judge.
The contention herein arises over certain “feathers and down” for beds, classified for duty, under paragraph 425 of the act of 1897, as “dressed or otherwise advanced or manufactured in any manner,” at 50 per cent, ad valorem, and protested as “crude or not dressed,” at *102115 por cent, ad valorem, under said paragraph. TTpon the hearing I reached the conclusion that the merchandise ivas crude feathers and downs, and made an oral statement to that effect. I have since thoroughly examined all the conflicting testimony and the opinion of the hoard of appraisers thereon, and am of the opinion that the evidence justified the finding of the board “that the goods are feathers and downs, advanced in value and condition above the condition of crude feathers and downs.” The decision of the board of general appraisers therefore should not be disturbed. White v. U. S., 18 C. C. A. 541, 72 Fed. 251.